COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  BUILDER SERVICES GROUP, INC.                                   No. 08-21-00097-CV
  D/B/A GALE INSULATION,                          §
                                                                    Appeal from the
                                Appellant,        §
                                                                  210th District Court
  v.                                              §
                                                               of El Paso County, Texas
  RAMON VILLELA,                                  §
                                                                 (TC# 2020DCV2037)
                                Appellee.         §


                                       JUDGMENT

       The Court has considered this cause on Appellant’s agreed motion to voluntarily dismiss

this appeal and concludes the motion should be granted and the appeal should be dismissed. We

therefore dismiss the appeal. Pursuant to their agreement, each party will bear their own costs of

appeal. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF AUGUST, 2021.


                                             JEFF ALLEY, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.